                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


MELENA THOMPSON,                           )
              Plaintiff,                   )
                                           )
v.                                         )       JUDGMENT
                                           )
                                           )       No. 5:18-CV-489-FL
ANDREW SAUL, Commissioner of               )
Social Security,                           )
                 Defendant.                )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s motion for attorney fees under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 3, 2020, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$4,000.00.

This Judgment Filed and Entered on March 3, 2020, and Copies To:
Issac Nelson (via CM/ECF Notice of Electronic Filing)
Amanda B. Gilman (via CM/ECF Notice of Electronic Filing)

March 3, 2020                       PETER A. MOORE, JR., CLERK

                                     /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
